Election/Restrictions


   REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
In the claims of this application contains claims directed to the following patentably distinct Groups as follows:
Group I, claim(s) 1-4 and 6-9, drawn to A method for making a flexible printed circuit board, class 29/846;
Group II, claim(s) 5, drawn to A flexible printed circuit board, class 174/254;

Claim 1 of the Group I teaches specific technical features including a superimposing step of superimposing a cover film on the conductive-pattern side of the laminated structure, the cover film having a first resin layer and a second resin layer that is laminated to an inner side of the first resin layer and that softens at a lower temperature than does the first resin layer, and a pressure bonding step of vacuum bagging the laminated structure and the cover film at a temperature higher than a softening temperature of the second resin layer, of which claim 5 of Group II are lacking.
Claim 5 of the Group II teaches specific technical features including a first resin layer covering the laminated structure; and a second resin layer laminated to an inner side of the first resin layer and injected onto the conductive-pattern side of the laminated structure, wherein a main polymer of the first resin layer is a polyimide, and a main polymer of the second resin layer is an epoxy resin, of which claim 1 of Group I are lacking.
Therefore, inventions of Group I and Group II of do not have a single general inventive concept, and do not meet the requirement of unity of invention.
There is an examination and search burden for these patentably distinct Groups due to each Group lacks unity with each of the other Group. The Groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Group would not likely be applicable to another Group (for example, because these two 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Group or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or Group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or Group.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 8:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848